department of the treasury internal_revenue_service washington d c tax exempt and government entities aug uniform issue list legend taxpayer a taxpayer b amount c amount d amount e amount f amount g amount h amount percentage bank f plan_administrator g l l ira x plan y dear ae ee wee kkk ila kk wae rk aakk ak e ee this is in response to your letter dated date supplemented by faxed information dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a whose date of birth was died on without having attained age taxpayer b is taxpayer a's surviving_spouse and was the sole primary designated_beneficiary of taxpayer a's interest in plan y on date taxpayer b received a distribution in the form of a lump sum payment totaling amount c from page taxpayer a’s account in plan y plan_administrator g advised taxpayer b that she could roll over the distribution to an ira in order to defer any_tax liability the distribution of amount c was paid directly into ira x an ira set up and maintained in the name of taxpayer b with bank f retirement account ira described in code sec_408 it has been represented that ira x was and or is an individual in march of while reviewing taxpayer b’s tax information that included a form 1099-r original taxpayer b’s accountant informed taxpayer b to verify the taxability of the distribution because the form 1099-r indicated that only amount d was taxable prior to date a representative from plan_administrator g verified that consistent with the form 1099-r amount d was the taxable_portion of the plan y distribution on or about date based on advice from taxpayer b’s accountant taxpayer b received a distribution from ira x totaling amount e which included amount c and amount f earnings thereon and deposited this amount into a checking account taxpayer b requested proper written documentation from plan_administrator g to support the data on the original form 1099-r amount d is approximately percentage of amount c amount g represents the portion of amount f attributable to amount d the amount originally believed to be the taxable_portion of amount c amount d and amount g total amount h on days after the expiration of the 60-day rollover period prescribed in sec_408 of the code applicable to the distribution from ira_x_a different representative from plan_administrator g told taxpayer b and distribution from plan y totaling amount c was fully taxable accountant that the on taxpayer b’s accountant received a fax which included a corrected 1099-r from plan_administrator g which had all of amount c as being taxable as well as a indicating the prior form 1099-r was incorrect letter after receipt of the corrected form 1099-r from plan_administrator g taxpayer b attempted to place amount e back into ira x for the purpose of maximizing deferral but was told by bank f that it would not allow funds back into ira x until receiving an indication from the internal_revenue_service that the rollover period had been extended tax upon receiving a taxpayer b will promptly deposit amount e into an ira set up and maintained in taxpayer b’s name letter_ruling granting a waiver of the 60-day rollover requirement based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_1 c of the income_tax regulations question and answer provides generally that a rollover from a qualified_plan to an individual_retirement_account is not treated as a rollover_contribution for purposes of the one-year look back rollover limitation contained in sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred as evidenced by taxpayer b’s initial rollover into ira x the information presented demonstrates that taxpayer b intended to roll over the taxable_portion offi pian y distribution in respect thereto taxpayer b’s accountant relying upon a form 1099-r received by taxpayer b from plan_administrator g erroneously advised taxpayer b that e e page amount d was the taxable_portion of amount c relying on the form 1099-r and the discussion with her accountant on approximately date taxpayer b withdrew amount e from ira x and deposited the distributed_amount in a checking non-ira account taxpayer b did not receive notification that amount c was fully taxable until by this time the 60-day rollover period had expired sometime after receiving the corrected form 1099-r on taxpayer b attempted to redeposit amount e back into an ira with bank f however taxpayer b was precluded from accomplishing this by bank f which insisted on taxpayer b’s obtaining a private_letter_ruling from the service therefore based on the above facts pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to a portion of the distribution of amount e from ira x taxpayer b is granted a period of days from the date of this ruling letter to redeposit an amount not to exceed amount into either ira x or a new ira set up in taxpayer b's name amount represents amount e less amount d the portion of the distribution which pian administrator g indicated was taxable in the originally incorrect form 1099-r and amount g the interest accrued on amount d provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of an amount not to exceed amount into an ira in taxpayer b’s name will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at either or please address all correspondence to se t ep ra t3 o- rances v sloa employee pla echnical group enclosures deleted copy of this letter notice of intention to disclose notice
